Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 4 and 2-6 are objected to because of the following informalities:
Claim 1 recites “a remote controller “in line 22 of the claim 1. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “the remotely programmable controller”.
Claim 4 recites “dimming of the output power pulse functions” in lines 2-3 of the claim 4. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “dimming of output power pulse functions” or “dimming of pulse functions of the output power”.
Claims 2-6 recite “Apparatus” at the beginning of each claim in line 1. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “The apparatus”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102 (AIA )
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. Pub. No.: US 20110103097 A1 (hereinafter Wang).
Regarding claim 1, Wang discloses an apparatus for converting electrical power from a first power source (figs.1, 2: Vin) to a second power source (figs.1, 2: Vo) in a single conversion stage (101), where in 
the first power source is either a single phase power source of a first alternating current frequency and amplitude or a direct current power source of a first voltage level and polarity (fig.2: DC power source, Cin, Vin), and, 
the second power source is either a single phase power source of a second alternating current frequency and amplitude or a direct current power source of a second voltage level and polarity (fig.2: dc power source, Co, Vo), where in 
the first power source can be an input power source (Vin) and the second power source can be an output power source (Vo), or the second power source can be in the input power source and the first power source can be the output power source (note: the limitation of the claim language “or” requires to have either one or another, and doesn’t have to include both limitations), where in 
the first power source (figs.1, 2: Vin) is connected to a first port (223) of a bidirectional variable gain power conversion circuit (figs.1, 2: 101) operable by a remotely programmable controller (fig.1: 107) and the second power source (Vo) is connected to a second port (231) of the bidirectional variable gain power conversion circuit (figs.1, 2: 101) operable by the remotely programmable controller (107), where in
the remotely programmable controller (107, para. [0100]) operates the bidirectional variable gain power conversion circuit to convert power from the first power source to the desired second power source providing a desired alternating current frequency and amplitude or providing desired direct current power voltage level and polarity, in a series of predetermined operational states (fig.2: DC power voltage Vo) wherein 
the operational states can be modified or added or commissioned or decommissioned by a remote controller (107) to provide power conversion functions, without the need of external modules (paras. [0028], [0034], [0043]).
Claim Rejections - 35 USC § 103(AIA )
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub. No.: US 20110103097 A1 (hereinafter Wang) in view of Rofougaran Pub. No.: US 20090008753 A1 (hereinafter Rofougaran).
	Regarding claim 2, Wang fails to discloses wherein the remotely programmable controller accommodates a Radio Frequency interface or an Ethernet Interface or an I2C interface.
Rofougaran discloses apparatus of claim 1 wherein the remotely programmable controller accommodates a Radio Frequency interface (fig.3, RF bus controller 88, para. [0074]) or an Ethernet Interface or an I2C interface (fig.3, RF bus controller 88, para. [0102]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the controller of Wang’s invention with “the Radio Frequency interface or an I2C interface” as taught by Rofougaran for the purpose of engaging in electromagnetic communications with a remote device (e.g. see abstract of Rofougaran).

Regarding claim 3, Wang fails to discloses wherein the remotely programmable controller is capable of supporting I2C protocol or Internet protocol.
Rofougaran discloses apparatus of claim 2 wherein the remotely programmable controller is capable of supporting I2C protocol (fig.3, RF bus controller 88, para. [0102]) or Internet protocol.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the controller of Wang’s invention with “supporting I2C protocol” as taught by Rofougaran for the purpose of engaging in electromagnetic communications with a remote device (e.g. see abstract of Rofougaran).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub. No.: US 20110103097 A1 (hereinafter Wang) in view of Rofougaran Pub. No.: US 20090008753 A1 (hereinafter Rofougaran) in view of Bloomer Patent No.: US 4461990 A (hereinafter Bloomer) in view of Volke et al. Pub. No.: US 20170294907 A1 (hereinafter Volke) and further in view of Blaha et al. Pub. No.: US 20110006691 A1 (hereinafter Blaha).
Regarding claim 4, Wang fails to disclose the steps of providing soft startup, soft shut down on idle current, soft shut down on over current and dimming of the output power pulse functions.
Bloomer teaches apparatus of claim 3 comprising the steps of providing soft startup (fig.1: soft start-up means 30, Col.3, lines 39-49).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Wang and Rofougaran’s inventions with “providing soft startup” as taught by Bloomer for the purpose of preventing new inrush current from flowing through load e.g. see Col.9, lines 25-27 of Bloomer).
Volke teaches soft shut down on idle current, soft shut down on over current (fig.1A: Soft Turn-off circuitry 170, overcurrent detect and trigger circuitry 150A, soft shutdown circuity module 103, paras. [0036], [0043]- [0046], [0049]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Wang, Rofougaran and Bloomer’s inventions with “soft shut down on idle current, soft shut down on over current” as taught by Volke for the purpose of reducing the likelihood that the power switch and/or associated circuitry is damaged (e.g. see paras. [0020] and [0084] of Volke).
Blaha teaches dimming of the output power pulse functions (fig.3: Dimming 18, para. [0128]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Wang, Rofougaran, Bloomer and Volke’s inventions with “dimming of the output power pulse functions” as taught by Blaha for the purpose of ensuring correctly supplying a semiconductor light source (e.g. see para. [0031] of Blaha).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub. No.: US 20110103097 A1 (hereinafter Wang) in view of Rofougaran Pub. No.: US 20090008753 A1 (hereinafter Rofougaran) and further in view of Recker Pub. No.: US 2022/0353624 A1 (hereinafter Recker).
Regarding claim 5, Wang discloses apparatus of claim 3 further comprising the steps of providing the bidirectional variable gain power conversion circuit (figs.1,2: 101) operable by the programmable controller (107, paras. [0028], [0029], [0034]).
Wang fails to discloses the steps of providing programmable time of a day operation of the bidirectional variable gain power conversion circuit operable by the programmable controller. 
Recker discloses the steps of providing programmable time of a day operation (para. [0116] indicates 24 hour period, fig.11) of the bidirectional variable gain power conversion circuit operable by the programmable controller (fig. 9).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Wang and Rofougaran’s inventions with “the steps of providing programmable time of a day operation” as taught by Recker for the purpose of proving for enhanced functionally depending on the additional components provided within and/or on the inner device(e.g. see para. [0104] of Recker).

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub. No.: US 20110103097 A1 (hereinafter Wang) in view of Rofougaran Pub. No.: US 20090008753 A1 (hereinafter Rofougaran) and further in view of Matsukawa et al. Patent No.: US 6574125 B2 (hereinafter Matsukawa).
Regarding claim 6, Wang discloses apparatus of claim 3 further comprising the steps of providing the bidirectional variable gain power conversion circuit (figs. 1, 2: 101) operable by the remotely programmable controller (fig.1: 107).
Wang fails to discloses the steps of providing an additional bidirectional variable gain power conversion circuit operable by a remotely programmable controller.
Matsukawa teaches apparatus of claim 3 further comprising the steps of providing an additional bidirectional variable gain power conversion circuit (fig. 22: 212, 222) operable by a remotely programmable controller (fig.22: 241) in parallel with the bidirectional variable gain power conversion circuit (211, 221) operable by the remotely programmable controller (241).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Wang and Rofougaran’s inventions with “the steps of providing an additional bidirectional variable gain power conversion circuit operable by a remotely programmable controller” as taught by Matsukawa for the purpose of providing a high-efficiency DC-DC converter in which reduction in switching loss can be attained and in which a stable output voltage can be obtained (e.g. see Col.22, lines 12-15 of Matsukawa).

Examiner's Note:
12.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
14.	The prior art made of record (see attached PTO-892, H-M) and not relied upon is considered pertinent to applicant's disclosure.
Tsubamoto et al. Pub. No.: US 20190058388 A1 discloses soft switching.

CONTACT INFORMATION
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (11/21/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837